Title: To James Madison from William C. C. Claiborne, 3 April 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


3 April 1802, “Near Natchez.” “It is confidently reported at New Orleans that East & West Florida’s are Ceded to France; I have understood, that no official information of the Cession, had reached the Governor General of Louisiana, and that he denies the truth of the report; it is nevertheless generally believed and has occasioned much anxiety & uneasiness among the Inhabitants of Orleans.” The territorial militia “continue in an unorganized state, & the general want of Arms presents an insuperable barrier to their organization.” Requests “a loan of about one thousand stand of Arms” for the militia, which would add to the “security of this exposed Settlement.” The acts of the legislature remain unpublished. There is only one printer in the territory, “a scarcity of Types, & I may add too of Industry.” “I continue to be much harassed with Visits from my Choctaw Brethren; these poor, Idle & humble People are really great pests to this Territory.” No less than two or three hundred of them are “Encamped within six Miles around Natchez, & for a support, they almost entirely depend upon begging & Stealing.” Finds it “difficult to shield the Indians from much violence.” Requests permission to employ an interpreter. “Under the Spanish government, the Indians were accustomed to receive Presents & provisions at Natchez.… I have no Presents to make,… but they notwithstanding, will not, & cannot, be persuaded to remain in their own Lands.” Party spirit seems to be subsiding, and “a decided majority of the Citizens are pleased with the Second Grade of Government, & the manner in which, it has been administered.”
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:69–70.



   
   Henry Dearborn had already addressed Claiborne’s request for arms by sending five hundred rifles and three hundred muskets to New Orleans to be sold to members of the territorial militia (Dearborn to Claiborne, 10 Mar. 1802, Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:104).


